       Case 2:19-cv-02820-DLR Document 15 Filed 06/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   John Anthony Rustin,                                No. CV-19-02820-PHX-DLR
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge

17   Eileen S. Willett (Doc. 13) regarding Petitioner’s Petition for Writ of Habeas Corpus filed
18   pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that the petition be denied

19   and dismissed with prejudice. The Magistrate Judge advised the parties that they had

20   fourteen days from the date of service of a copy of the R&R to file specific written
21   objections with the Court. (Doc. at 13.) Petitioner filed an objection to the R&R on March
22   11, 2020, (Doc. 14); Respondents filed no response.

23          The Court has considered the objections and reviewed the Report and

24   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The

25   Magistrate Judge correctly found that Petitioner’s petition is untimely, that equitable tolling

26   is unavailable, and that the actual innocence/Schlup gateway does not apply to excuse the
27   untimeliness of the petition. Petitioner’s brief objection does not point to any particular
28   error in the R&R, but instead asserts that his petition should not be considered untimely
       Case 2:19-cv-02820-DLR Document 15 Filed 06/01/20 Page 2 of 2



 1   because he is pro se, noting that he “has diligently proceeded without counsel and has been
 2   extremely limited to resources and assistance in dealing with these Court proceedings.”
 3   (Doc. 14 at 1.) As emphasized by the Magistrate Judge, “[a] petitioner’s pro se status, on
 4   its own, is not enough to warrant equitable tolling.” (Doc. 13 at 6 (citing Johnson v. United
 5   States, 544 U.S. 295, 311 (2005))). Petitioner has not alleged other facts that might
 6   constitute an extraordinary circumstance warranting equitable tolling or made additional
 7   arguments that otherwise suggest that the Magistrate Judge erred.
 8          IT IS ORDERED that the R&R (Doc.18) is ACCEPTED.
 9          IT IS ORDERED that Petitioner’s Petition for Writ of Habeas Corpus filed
10   pursuant to 28 U.S.C. § 2254 (Doc. 1) is DISMISSED with prejudice.
11          IT IS ORDERED that a Certificate of Appealability and leave to proceed in forma
12   pauperis on appeal are DENIED because the dismissal of the Petition is justified by a plain
13   procedural bar and reasonable jurists would not find the ruling debatable, and because
14   Petitioner has not made a substantial showing of the denial of a constitutional right. The
15   Clerk of the Court shall enter judgment denying and dismissing Petitioner’s Petition for
16   Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1) with prejudice and shall
17   terminate this action.
18          Dated this 29th day of May, 2020.
19
20
21
22
                                                   Douglas L. Rayes
23                                                 United States District Judge
24
25
26
27
28


                                                 -2-
